812 F.2d 1407
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jesse MEFFORD, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 86-5092.
United States Court of Appeals, Sixth Circuit.
Jan. 20, 1987.

Before KENNEDY and NORRIS, Circuit Judges, and CONTIE, Senior Circuit Judge.
PER CURIAM.


1
Plaintiff appeals from an order of the district court granting summary judgment to the Secretary of Health and Human Services, and dismissing plaintiff's action seeking review of the Secretary's denial of social security disability benefits.


2
The district court noted that, while the administrative record reveals that plaintiff received substantial injuries when he was kicked by a horse, those injuries are not disabling, within the context of the Social Security Act.


3
It was plaintiff's burden to establish an inability to engage in any substantial, gainful activity by reason of a medically determinable physical or mental impairment.  The findings of the Secretary, as to any fact, if supported by substantial evidence, are conclusive.   Haynes v. Secretary of Health and Human Services, 734 F.2d 284 (6th Cir.1984).


4
Although plaintiff's position is considerably weakened by the fact that the earlier administrative determination is res judicata, we have nevertheless reviewed the record.  That review leads us to agree with the district court's opinion that there is substantial evidence to support the Secretary's decision that plaintiff is able to perform light or medium work.


5
Accordingly, for the reasons stated in the district court's memorandum opinion and order of December 20, 1985, we affirm the order of the district court.